Title: New York Ratifying Convention. First Speech of July 15, [15 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 15, 1788]
Ham[ilton]—They were ready to go as far as they thought safe, in recommendatory & explanatory Amend[ment]s—& secure the Constitu[tio]n—& that Many of the Amend[ment]s we have proposed—they suppose wrong—yet they will bring forward Amend[ment]s & will be pledged for to obtain those which they bring forward—as far as they can—Reads a form of adoption —Reads a list of amend[ment]s which they think would be of real service—Wish to give the govt a safe constitut[io]n & that they should have a strong power—
wishes to move these propositions as an amend[men]t that in same manner they may be jointly considered with those before the committee for those as mentioned in these propositions the Members of N Y would pledge themselves to endeavour for their adoption—
